Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This case is in response to the application field on May 4, 2021. Claims 1-20 represent TECHNIQUES FOR DYNAMIC NETWORK MANAGEMENT. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Instant Application: 17/307,068
U.S. Patent No.(s) 10,644,654
U.S. Patent No.(s) 11,025,494
1. An apparatus, comprising: a processor; and a memory comprising instructions that when executed by the processor cause the processor to: detect a configuration of a plurality of regions in a set of networked resources utilized to deploy one or more applications; monitor a flow of traffic through one or more networked resource in the set of networked resources; characterize the traffic based on the configuration of the plurality of regions and the flow of the traffic; assign a set of attributes to the traffic based on characterization of the traffic; and produce a graphical user interface (GUI), the GUI to include a first view with a traffic summary comprising the traffic grouped by traffic type and the set of attributes assigned to the traffic.
1. An apparatus, comprising: a processor; and a memory comprising instructions that when executed by the processor cause the processor to: detect a configuration of a plurality of regions in a set of networked resources utilized to deploy an application; monitor a flow of traffic through one or more networked resource in the set of networked resources; characterize the traffic based on the configuration of the plurality of regions and the flow of the traffic; assign a set of attributes to the traffic based on characterization of the traffic; and produce a graphical user interface (GUI), the GUI to include a first view with a configuration mapping of two or more networked resources in the set of networked resources with at least two of the two or more networked resources in different regions of the plurality of regions, the configuration mapping generated based on the configuration of the plurality of regions in the set of networked resources and the set of attributes assigned to the traffic, and the configuration mapping to include indications of utilization of the two or more networked resources.
1. An apparatus, comprising: a processor; and a memory comprising instructions that when executed by the processor cause the processor to: detect a configuration of a plurality of regions in a set of networked resources utilized to deploy an application, wherein two or more of the plurality of regions include elastic load balancers; monitor utilization of each networked resource in the set of networked resources; log traffic through each networked resource in the set of networked resources, the traffic comprising a plurality of packets; sample one or more packets of the traffic through each networked resource in the set of networked resources; characterize the traffic at each networked resource in the set of networked resources based on the log of the traffic at each networked resource in the set of networked resources and the one or more data packets sampled of the traffic at each networked resource in the set of networked resources; assign two or more attributes to traffic at each networked resource in the set of networked resources based on characterization of the traffic at each networked resource in the set of networked resources; and produce a graphical user interface (GUI), the GUI to include a first view with a configuration mapping of two or more networked resources in the set of networked resources with at least two of the two or more networked resources in different regions of the plurality of regions, the configuration mapping generated based on the configuration of the plurality of regions in the set of networked resources detected, and the configuration mapping to include indications of traffic through the two or more networked resources, indications of one or more attributes of the traffic at the two or more networked resources, and indications of utilization of the two or more networked resources.



2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  and over claims 1-20 of U.S. Patent No.(s) 10,644,654 and U.S. Patent No.(s) 11,025,494, respectively, to Pinos. Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the set of claims shows that the instant claims 1-20 are anticipated by claims 1-18 of patent(s) ‘954.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is 571-272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EL HADJI M SALL/Primary Examiner, Art Unit 2457